 
Exhibit 10.1


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION OF THE UNITED STATES AND MAY NOT BE SOLD OR OTHERWISE DISPOSED OF
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH LAWS
 
BERMAN CENTER, INC.


AMENDMENT NO. 1 TO SECURED CONVERTIBLE PROMISSORY NOTE


This Amendment No. 1 (this “Amendment”), dated May 24, 2007, amends that certain
Secured Convertible Promissory Note pursuant to which Berman Center, Inc. (the
“Company”) borrowed from Hunter Fund LTD (the “Holder”) the aggregate principal
amount of $225,000 dated as of March 7, 2007 (the “Note”). All capitalized terms
used herein and not defined shall have the meanings given to them in the Note.


RECITALS:


WHEREAS, the Company entered into the Note issued to the Holder pursuant to
which the Company promised to pay the Holder the principal sum of Two Hundred
Twenty-Five Thousand Dollars ($225,000.00), with interest at the rate of fifteen
percent (15%) per annum;
 
WHEREAS, Section 16 of the Note states that the Note may be modified or amended
by an agreement in writing signed by the parties; and
 
WHEREAS, the Holder wishes to loan to the Company, and the Company wishes to
borrow, an additional Sixty Thousand Dollars ($60,000.00) (“Additional Loan
Amount”) under the same terms and conditions of the Note for legal costs and
expenses, including without limitation, expenses arising from the Company’s
preparation, filing, and declaration of effectiveness by the Securities and
Exchange Commission of a registration statement to be filed by the Company that
will register, among other securities, shares that may be issued upon conversion
of the Note.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
1.  The Company promises to pay to the Holder the principal sum of the
Additional Loan Amount with interest from the date hereof at the rate of fifteen
percent (15%) per annum on the unpaid balance hereof until paid.
 
 
 

--------------------------------------------------------------------------------

 
 
2.  The Company and Holder agree that the Additional Loan Amount shall be
subject to the same terms and conditions of the Note, a copy of which is
attached hereto as Exhibit A, including, but not limited to, the Due Date,
Default Rate, Conversion, registration rights, the first priority security
interest in all assets of the Subsidiary, indemnification rights, and all other
terms and conditions of the Note; provided that, however, the Company, pursuant
to the last sentence of Section 11 to the Note, shall only be obligated to (i)
make a one-time payment of an aggregate fee amount equal to $10,000 to the
placement agent, Hunter World Markets, Inc., and (ii) issue an aggregate of
213,333 shares of the Company’s common stock to Hunter World Markets, Inc.
and/or its designees in connection with the execution of this Amendment.


3.  Holder shall have the rights of a secured party under the Uniform Commercial
Code for the Additional Loan Amount, and to effect the foregoing, each of the
Company and the Subsidiary agrees to execute promptly such additional security
documentation as Holder may request and hereby authorizes Holder to file
financing and other statements as Holder deems advisable to perfect the first
priority security interest granted herein.


4.  The Company and Holder make the same representations and warranties as
contained in the Note as of the date of this Amendment No. 1.


5.  Except as amended herein, the Note shall remain in full force and effect.


6.  This Amendment may be executed in any number of facsimile counterparts, each
of which shall be an original, but which together constitute one and the same
instrument. This Amendment may be executed and delivered by facsimile.


[SIGNATURE PAGE TO FOLLOW]


 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and Holder have executed this Amendment No. 1 to
the Secured Convertible Promissory Note as of the date first written above.
 



 
BERMAN CENTER, INC.,
         
/s/ Laura A.C. Berman
    By:
Laura A.C. Berman, LCSW, Ph.D.
    Its:
Chief Executive Officer and President 
   
Address:   211 East Ontario, Suite 800
Chicago, Illinois 60611
 

 
 
BERMAN HEALTH & MEDIA, INC.,
         
/s/ Laura A.C. Berman
    By:
Laura A.C. Berman, LCSW, Ph.D.
    Its:
Chief Executive Officer and President 
   
Address:   211 East Ontario, Suite 800
Chicago, Illinois 60611
 

 
 
HUNTER FUND LTD.,
         
/s/ Todd Ficeto
    By:
Todd Ficeto
    Its:
President 
   
Address:   Hunter Fund Ltd.
9300 Wilshire Blvd.  
Penthouse Suite 
Beverly Hills, CA 90212 
 

 
 
3

--------------------------------------------------------------------------------

 